DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of C in the reply filed on May 11, 2022 is acknowledged.  The traversal is on the grounds that (I) the features of Claims 1 & 11 are essentially the same and (II) There is no search burden.  This is not found persuasive.
In regards to Applicant’s arguments that Claims 1 & 11 are essentially the same, Examiner respectfully disagrees. Claim 1 is a method for cleaning a medical instrument and detecting a residue thereon whereas Claim 11 is a deposition and analysis apparatus for cleaning a medical instrument and detecting a residue thereon. Given that Claim 1 is a method, the preamble of Claim 1 must be given weight and therefore cleaning a medical instrument and detecting a residue thereon must be recited by the prior art. Claim 11, however, is an apparatus with intended uses of cleaning a medical instrument and detecting a residue thereon, therefore cleaning a medical instrument, detecting a residue thereon do not need to be recited by the prior art. Therefore, the approach to apparatus claims regarding structure is not the same as the approach to method claims having processing steps.
In regards to Applicant’s arguments that the office action does not substantiates its allegations of a serious searching burdening and merely recites the applicable criteria, Examiner respectfully disagrees. The office action, as a whole, provided case-specific reasons for establishing a search burden. Specifically, Examiner identified that Claims 1-10 are classified in A61B 1/121 and that Claims 11-16 are classified in A61L 2/28 and that a materially different apparatus could perform the process of Claims 1-10.
The requirement is still deemed proper and is therefore made FINAL.
Disposition of Claims
Claims 1-16 are pending.
Claims 1-10 are rejected.
Claims 11-16 are withdrawn.
Claim Objections
Claims 1, 2 & 4 are objected to because of the following informalities: 
Regarding Claim 1, Claim 1 recites the limitation “a non-sterile or conventionally sterilized medical instrument [emphasis added]” on Line 3. Further recitation of this limitation, however, only recites “said instrument”. For consistent claim language, Examiner kindly requests any recitation of “said instrument” be amended to read “said medical instrument”.
Regarding Claim 2, Claim 2 is written in a dependent form but does not refer back to another claim. Examiner assumes this is a drafting error and has interpreted Claim 2 to be dependent from Claim 1. Appropriate correction is required.
Regarding Claim 4, Claim 4 recites the limitation “below 0,1 hPa” on Lines 2-3. Examiner kindly requests Claim 4 be amended to read “below 0.1 hPa” to conform to U.S. patent practices.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 6 & 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 3, Claim 3 recites the limitation “the coating” on Line 1. There is insufficient antecedent basis for this limitation in the claims. For the purpose of examination, “the coating” is being interpreted as “a coating”.
Regarding Claim 4, A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, Claim 4 recites the broad recitation "a pressure below 10 hPa", and the claim also recites "preferably below 1 hPa, most preferably below 0.1 hPa" which are the narrower statements of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. For the purpose of examination, “preferably below 1hPa, most preferably below 0.1 hPa” are interpreted as optional limitations and thus not required.
Regarding Claim 6, Claim 6 recites the limitation “such as an endoscope device” on Line 2. The phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For the purpose of examination, “such as an endoscope device” is interpreted as optional limitations and thus not required.
Regarding Claim 8, Claim 8 recites the limitation “the sensor device” on Line 1. There is insufficient antecedent basis for this limitation in the claims. For the purpose of examination, “the sensor device” is being interpreted as “a sensor device”.
Regarding Claim 9, Claim 9 recites the limitation “wherein, in a condition that concentration of the residue detected and/or quantified at (c) and/or (d) [emphasis added]” on Lines 1-2. This limitation renders the claim indefinite as Claim 1 does not positively recite a step of detecting and/or quantifying the residue at (c) and/or (d). For the purpose of examination and compact prosecution, art has been applied to this limitation. Claims 1 and/or 9, however, must be amended to positively recite a step of detecting and/or quantifying the residue at (c) and/or (d).
Regarding Claim 10, Claim 10 recites the limitation “wherein, in a condition that concentration of the residue detected and/or quantified at (c) and/or (d) [emphasis added]” on Lines 1-2. This limitation renders the claim indefinite as Claim 1 does not positively recite a step of detecting and/or quantifying the residue at (c) and/or (d). For the purpose of examination and compact prosecution, art has been applied to this limitation. Claims 1 and/or 9, however, must be amended to positively recite a step of detecting and/or quantifying the residue at (c) and/or (d).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 & 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nowruzi et al. (hereinafter "Nowruzi") (US 2018/0000976).
Regarding Claim 1, Nowruzi discloses a method for cleaning a medical instrument and for detecting residue thereon (Fig. 2, a method for sterilizing a medical device; [0026]), comprising:
(a) obtaining a non-sterile or conventionally sterilized medical instrument (obtaining a used medical device; [0026]);
(b) loading said instrument into a deposition and/or analysis apparatus (Figs. 1 & 2, the used medical device is placed in a sterilizing chamber 152; [0028]);
(c) exposing said instrument to pressure below 100 hPa (Figs. 1 & 3, at step 310, the sterilizing chamber 152 is brought to 0.2 torr (0.26 hPa); [0035]); 
(d) exposing said instrument to at least one gas reactive to the residue (Figs. 1 & 3, at step 314, a vapor sterilant comprising an oxidizing agent is applied to the sterilizing chamber 152; [0035]).
Regarding Claim 4, Nowruzi discloses the method of Claim 1. Nowruzi further discloses wherein the medical instrument is exposed, at (c) to a pressure below 10 hPa, preferably below 1 hPa, most preferably below 0.1 hPa (Figs. 1 & 3, at step 310, the sterilizing chamber 152 is brought to 0.2 torr (0.26 hPa); [0035]).
Regarding Claim 5, Nowruzi discloses the method of Claim 1. Nowruzi further discloses wherein, at (d), said at least one gas contains a chemical substance reactive to the residue (Figs. 1 & 3, the oxidizing agent is hydrogen peroxide; [0035]).
Regarding Claim 6, Nowruzi discloses the method of Claim 1. Nowruzi further discloses wherein the medical instrument is a multi-part medical instrument, such as an endoscope device (Figs. 1 & 2, the used medical device is an endoscope; [0017]).
Regarding Claim 7, Nowruzi discloses the method of Claim 1. Nowruzi further discloses wherein at least during (c) and/or (d) the residue is detected and/or quantified by at least one sensor device (Figs. 1 & 2, a biological indicator is placed in the sterilizing chamber 152 and remaining in the sterilizing chamber 152 until completion; [0027]).
Regarding Claim 8, Nowruzi discloses the method of Claim 1. Nowruzi further discloses wherein the sensor device is configured to detect and/or quantify the residue in at least a part of a gas flow being evacuated from the deposition and/or analysis apparatus (Figs. 1 & 2, a biological indicator is placed in the sterilizing chamber 152 and remaining in the sterilizing chamber 152 until completion and wherein the biological indicator is capable of detecting and/or quantifying the residue as part of a venting stage of the process; [0027] & [0036]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Nowruzi et al. (hereinafter "Nowruzi") (US 2018/0000976) in view of Weikart et al. (hereinafter "Weikart") (US 2020/0171244).
Regarding Claims 2-3, Nowruzi discloses the method of Claim 1. Nowruzi fails to explicitly disclose wherein the medical instrument thus obtained is pre-applied, at least partly, with a chemically deposited coating; and wherein the coating is pre-applied onto at least a part of said medical instrument by Atomic Layer Deposition ALD.
However, Weikart teaches a method for cleaning a medical instrument (a sterilization process for a pre-filled syringe; [0277] & [0280]), comprising:
loading a medical instrument into a deposition and/or analysis apparatus (the pre-filled syringe is loaded into a vacuum chamber; [0281]);
exposing said instrument to pressure below 100 hPa (pressure in the vacuum chamber is brought to 2 mbars (2 hPa); [0185] & [0821]),
exposing said instrument to at least one gas (the chamber is filled with vaporized hydrogen peroxide; [0290]);
wherein the medical instrument is pre-applied, at least partly, with a chemically deposited coating (an exterior portion of the pre-filled syringe is coated with a coating applied by atomic layer deposition prior to sterilization; [0037] & [0278]); and
wherein the coating is pre-applied onto at least a part of said medical instrument by Atomic Layer Deposition ALD (an exterior portion of the pre-filled syringe is coated with a coating applied by atomic layer deposition prior to sterilization; [0037] & [0278]).
The advantage of pre-coating the medical device by Atomic Layer Deposition is to prevent the sterilization gases from penetrating the medical device (Weikart; [0277] & [0278]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the method as disclosed by Nowruzi, to include the step of pre-coating the medical device by Atomic Layer Deposition taught by Weikart, to prevent the sterilization gases from penetrating the medical device (Weikart; [0277] & [0278]).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nowruzi et al. (hereinafter "Nowruzi") (US 2018/0000976) in view of Bruce et al. (hereinafter "Bruce") (US 2015/0374868).
Regarding Claim 9, Nowruzi discloses the method of Claim 1. Nowruzi fails to explicitly disclose wherein, in condition that concentration of the residue detected and/or quantified at (c) and/or (d) exceeds a predetermined threshold, the medical instrument is reverted to a procedure of cleaning and/or sterilization by conventional methods.
However, Bruce teaches a method for cleaning a medical instrument with residue thereon (Figs. 1 & 23, a method of sterilizing surgical instruments 180 inoculated with a biological challenge; [0345] & [0346]), comprising:
(a) loading a medical instrument into a deposition and/or analysis apparatus (Figs. 1, 7A & 23, at step 2306, the inoculated surgical instruments 180 are loaded into a container 402 which is loaded into a sterilization chamber 52; [0347] & [0348]);
(b) exposing said instrument to pressure (Figs. 1 & 23, at step 2312, the sterilization chamber 52 is pressurized and exposed to vacuum; [0348]),
(c) exposing said instrument to at least one gas reactive to a residue (Figs. 1 & 23, at step 2312, hydrogen peroxide vapor is introduced into the sterilization chamber 52; [0348]); and
wherein, in condition that concentration of the residue detected and/or quantified at (b) and/or (c) exceeds a predetermined threshold, the medical instrument is reverted to a procedure of cleaning and/or sterilization by conventional methods (Figs. 1 & 23, at step 314, a concentration of surviving biological challenge is determined and at step 316, the concentration of surviving biological challenge is above an acceptable threshold and the inoculated surgical instruments 180 are subjected to an additional sterilization process; [0350] & [0351]).
The advantage of determining the concentration of residue is to prevent post-surgical infections in patients when improperly sterilized medical instruments are used (Bruce; [0003]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the method as disclosed by Nowruzi, to include the step of determining the concentration of residue taught by Bruce, to prevent post-surgical infections in patients when improperly sterilized medical instruments are used (Bruce; [0003]).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nowruzi et al. (hereinafter "Nowruzi") (US 2018/0000976) in view of Malchesky et al. (hereinafter "Malchesky") (U.S. 5,518,927).
Regarding Claim 10, Nowruzi discloses the method of Claim 1. Nowruzi fails to explicitly disclose wherein, in condition that concentration of the residue detected and/or quantified at (d) pertains to a predetermined level, the medical instrument is subjected to disposal.
However, Malchesky teaches a method for cleaning a medical instrument (Fig. 4, a method of sterilizing an endoscope 20; Col. 3, Lines 22-28 & Col. 6, Lines 17-21), comprising:
exposing said medical instrument to at least one gas (Fig. 4, the endoscope 20 is exposed to oxidizing gas; Col. 3, Lines 31-33 & Col. 6, Lines 25-29) reactive to a residue (Fig. 4, the oxidizing gas reacts with an indicator material 22; Col. 3, Lines 32-40 & Col. 6, Lines 25-29); and
wherein, in condition that concentration of the residue detected and/or quantified pertains to a predetermined level, the medical instrument is subjected to disposal (Fig. 4, the indicator material 22 fades after a known number of sterilization cycles and upon fading, the endoscope 20 is discarded; Col. 6, Lines 17-29). 
The advantage of the lifespan indicator is to more accurately determine the lifespan of sterilizable instruments (Malchesky; Col. 1, Lines 36-40).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the method as disclosed by Nowruzi, to include the lifespan indicator taught by Malchesky, to more accurately determine the lifespan of sterilizable instruments (Malchesky; Col. 1, Lines 36-40).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Schwartz et al. (US 2018/0207307) teaches an apparatus for disinfecting articles with ozone.
Labib et al. (US 2018/0125606) teaches a method for hygiene testing a medical device.
Dang et al. (US 2017/0252472) teaches a method to link medical device sterilization equipment.
Spenciner (US 2009/0068057) teaches an indicator of sterilization for a limited use medical device.
Caputo et al. (US 2003/001689) teaches an apparatus for testing sterilization methods and materials.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN FLOYD LONDON whose telephone number is (571)272-4478. The examiner can normally be reached Monday - Friday: 10:00 am ET - 6:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on (571)270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN FLOYD LONDON/Examiner, Art Unit 3795         

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795